 

 PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as amended, modified or otherwise
supplemented from time to time, the “Security Agreement”), is entered into as of
September 18, 2013, by and among Searchlight Minerals Corp., a Nevada
corporation (“Searchlight”), Clarkdale Minerals, LLC, a Nevada limited liability
company (“Clarkdale Minerals”) and Clarkdale Metals Corp., a Nevada corporation
(“Clarkdale Metals”, and together with Searchlight and Clarkdale Minerals, the
“Companies,” or individually, each a “Company”), in favor of Collateral Agent
(as defined in Section 10 hereof) on behalf of the Secured Parties listed on the
signature pages hereof and any subsequent holder(s) of the Notes (as defined
below) assigned in accordance with terms of the Notes.

 

RECITALS

 

WHEREAS, pursuant to that certain Secured Convertible Promissory Note Purchase
Agreement between Searchlight and the Secured Parties, dated as of the date
hereof (the “Note Purchase Agreement”), Searchlight will issue to each Secured
Party one or more secured convertible promissory notes (each, a “Note,” and
collectively, the “Notes”) in the aggregate principal amount of up to
$5,750,000;

 

WHEREAS, pursuant to the Note Purchase Agreement, the Companies have each agreed
to enter into this Security Agreement and to grant to Collateral Agent, for the
benefit of itself and the Secured Parties, a first priority lien and security
interest in all of the Companies’ Collateral as described below; and

 

WHEREAS, capitalized terms, unless otherwise defined herein, shall have the
meanings assigned to them in the Note Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Company agrees with Collateral Agent and the Secured Parties
as follows:

 

1. Definitions. All terms used herein which are defined in Article 1 or Article
9 of the UCC (as defined below) shall have the meanings given therein unless
otherwise defined in this Security Agreement. All references to the plural
herein shall also mean the singular and to the singular shall also mean the
plural. All references to the Secured Parties and the Companies pursuant to the
definitions set forth in the recitals hereto, or to any other Person herein,
shall include their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns. In addition to those
capitalized terms defined elsewhere in this Security Agreement, the following
terms shall have the following meanings:

 

1.1 “Accounts” shall have such meaning as such term is defined in Article 9 of
the UCC.

  



 

 

 

1.2 “Chattel Paper” (including Electronic Chattel Paper and Tangible Chattel
Paper), each of which terms shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.3 “Clarkdale Minerals Guaranty” shall mean that certain Subsidiary Guaranty of
Payment dated September 18, 2013 by Clarkdale Minerals in favor of the Secured
Parties.

 

1.4 “Clarkdale Metals Guaranty” shall mean that certain Subsidiary Guaranty of
Payment dated September 18, 2013 by Clarkdale Metals in favor of the Secured
Parties.

 

1.5 “Commercial Tort Claims” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.6 “Contracts” shall mean all contracts and other agreements any Company and
any other Person, as the same may from time to time be amended, supplemented or
otherwise modified, including, without limitation, (a) all rights of any Company
to receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of any Company to damages arising out of, or for,
breach or default in respect thereof and (c) all rights of any Company to
perform and to exercise all remedies thereunder.

 

1.7 “Copyrights” shall mean all of the following: (a) all copyrights, works
protectable by copyright, copyright registrations, and copyright applications of
any Company, if any; (b) all renewals, extensions, and modifications thereof;
(c) all income, royalties, damages, profits, and payments relating to or payable
under any of the foregoing; (d) the right to sue for past, present, or future
infringements of any of the foregoing; (e) all other rights and benefits
relating to any of the foregoing throughout the world; and (f) all goodwill
associated with and symbolized by any of the foregoing; in each case, whether
now owned or hereafter acquired by any Company.

 

1.8 “Copyright License” shall mean any agreement, written or oral, providing for
a grant to any Company of any right in any Copyright.

 

1.9 “Documents” shall have such meaning as such term is defined in Article 9 of
the UCC.

 

1.10 “Defeasance Collateral” shall mean cash pledged to the Collateral Agent as
collateral pursuant to Section 13 (including, without limitation, all amounts on
deposit in the Defeasance Collateral Account (as defined in Section 13.4)).

 

1.11 “Defeasance Collateral Requirement” shall mean with respect to the
defeasance of the security interest in the Collateral (other than Defeasance
Collateral) provided for pursuant to Section 13 (“Defeasance”), Defeasance
Collateral in an amount sufficient to provide payment of all (A) principal
indebtedness outstanding as of the date of Defeasance under the Notes as it
becomes due through the date set forth in clause (i) of the definition of
“Maturity Date” as defined in the Notes (and, notwithstanding any term to the
contrary in the Transaction Documents, calculated by assuming all the
indebtedness outstanding as of the date of the Defeasance is due in full on such
date) and (B) scheduled interest on the Notes as it becomes due through such
date.

 



2

 

 

1.12 Reserved.

 

1.13 “Deposit Accounts” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.14 “Equipment” shall have such meaning as such term is defined in Article 9 of
the UCC.

 

1.15 “General Intangibles” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.16 “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

1.17 “Instruments” shall have such meaning as such term is defined in Article 9
of the UCC.

 

1.18 “Inventory” shall have such meaning as such term is defined in Article 9 of
the UCC.

 

1.19 “Investment Property” (including Financial Assets, Securities Entitlements,
Securities Accounts, Commodity Accounts, and Commodity Contracts), each of which
terms shall have such meaning, as such term is defined in Article 9 of the UCC,
and shall include the Shares;

 

1.20 “Letter-of-Credit Rights” shall have such meaning as such term is defined
in Article 9 of the UCC.

 

1.21 “Miscellaneous Collateral” shall mean, to the extent not otherwise included
in the Collateral, all other personal property of any Company of any kind or
character, whether tangible or intangible and all interest of every kind and
description, including any such property held or possessed by any Company in or
on any real property or improvements to real property, including, without
limitation, all fee ownership and/or leasehold interests (to the extent not
prohibited by or requiring consent under any Company's leases) in real property
or improvements thereto.

 

1.22 “Patents” shall mean all of the following: (a) all registered and
unregistered patents, patent applications, and patentable inventions of any
Company, if any, and all of the inventions and improvements described and
claimed therein; (b) all continuations, divisions, renewals, extensions,
modifications, substitutions, continuations-in-part, or reissues of any of the
foregoing; (c) all income, royalties, profits, damages, awards, and payments
relating to or payable under any of the foregoing; (d) the right to sue for
past, present, and future infringements of any of the foregoing; (e) all other
rights and benefits relating to any of the foregoing throughout the world; (f)
all goodwill associated with any of the foregoing; in each case, whether now
owned or hereafter acquired by any Company.

 



3

 

 

1.23 “Patent License” shall mean all agreements, whether written or oral,
providing for the grant to any Company of any right to manufacture, use or sell
any invention covered by a Patent.

 

1.24 “Payment Intangibles” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.25 “Person” shall mean an individual, partnership, corporation, limited
liability company, limited liability partnership, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

1.26 “Proceeds” shall have such meaning as such term is defined in Article 9 of
the UCC.

 

1.27 “Records” shall mean all of any Company's present and future books of
account of every kind or nature, purchase and sale agreements, customer lists,
marketing information, price lists, operating records, vendor and supplier price
lists, sales literature, computer programs, print outs, computer data, Software,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any Company account, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of any Company
with respect to the foregoing maintained with or by any other Person).

 

1.28 “Shares” shall mean the shares listed on Schedule I hereto, now owned
beneficially and of record by any Company, and all cash, dividends, other
securities, instruments, rights (including voting rights, subject to the terms
and conditions of this Security Agreement) and other property at any time and
from time to time received or receivable in respect thereof or in exchange for
all or any part thereof, and all proceeds of all of the foregoing.

 

1.29 “Software” shall have such meaning, as such term is defined in Article 9 of
the UCC.

 

1.30 “Supporting Obligations” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.31 “Trademarks” shall mean all of the following: (a) all of any Company’s
owned trademarks, trade names, mask words, corporate names, business names,
fictitious business names, trade styles, service marks, logos, other business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, all registrations and recordings thereof, and all applications in
connection therewith including registrations, recordings, and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof; (b) all reissues, extensions and renewals thereof; (c) all
income, royalties, damages, and payments now or hereafter relating to or payable
under any of the foregoing including damages or payments for past or future
infringements of any of the foregoing; (d) the right to sue for past, present
and future infringements of any of the foregoing; (e) all rights corresponding
to any of the foregoing throughout the world; and (f) all goodwill associated
with and symbolized by any of the foregoing; in each case, whether now owned or
hereafter acquired by any Company.

  



4

 

 

1.32 “Trademark License” shall mean all agreements, whether written or oral,
providing for the grant to any Company of any right to use any Trademark.

 

1.33 “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided, however, that if by mandatory provisions of law, the perfection
or effect of perfection or non-perfection of the security interest in any
Collateral to which this Financing Statement relates is governed by the Uniform
Commercial Code as in effect on or after the date hereof in any other
jurisdiction, UCC means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or the effect of perfection or non-perfection.

 

2. Pledge of Collateral and Delivery of Pledged Collateral.

 

2.1 Each Company hereby pledges and assigns to Collateral Agent and grants to
Collateral Agent, in each case for the benefit of itself and the Secured
Parties, a continuing lien and security interest in all of the Collateral
described in Section 3 below, whether now owned or hereafter acquired, whether
or not now or at any time hereafter in the possession, custody or control of the
Collateral Agent or its agents, whether or not held for safekeeping, in a safe
deposit box, or otherwise, to secure prompt payment and full performance of the
obligations described in Section 4 below (all such obligations, collectively the
“Obligations”). The pledge of the Collateral pursuant to this Security Agreement
creates a valid and perfected first priority security interest in the Collateral
securing the Obligations.

 

2.2 Each Company shall, at its expense, execute, file, record and deliver to
Collateral Agent (in such manner and form as the Collateral Agent shall
reasonably require) any financing statements and any other documents, necessary
or appropriate to preserve, perfect, validate or protect the security interest
granted to Collateral Agent hereunder against the claims of third parties, and
shall cooperate with the Collateral Agent to cause the same to be duly filed in
all places necessary to perfect the security interest of Collateral Agent in the
Collateral. This shall include (a) all financing statements, (b) all carbon,
photographic or other reproductions of financing statements or this Security
Agreement (which shall be sufficient as a financing statement hereunder), (c)
all endorsements to title to any vehicles or other Collateral as may be required
in order to perfect the security interest therein, and (d) all specific
assignments or other papers that may be necessary, or that the Collateral Agent
may reasonably request, in order to create, preserve, perfect or validate any
security interest or to enable the Collateral Agent to exercise and enforce its
rights hereunder with respect to any of the Collateral. In the event that any
recording or re-filing thereof (or filing of any statements of continuation or
assignment of any financing statement) is required to protect and preserve such
security interest, each Company, at its own cost and expense, shall cause the
same to be re-recorded and/or re-filed at the time and in the manner requested
by the Collateral Agent. Each Company hereby authorizes the Collateral Agent to
file or re-file any financing statements, continuation statements, and/or
amended statements with respect to the security interest granted pursuant to
this Security Agreement which at any time may be required or appropriate,
although the same may have been executed only by Collateral Agent, and to
execute such financing statement on behalf of each Company. In addition, in the
event and to the extent that any of Collateral consists of or is represented by
stock certificates, instruments or other evidences of ownership such as would
require physical possession of same in order to perfect the security interest
therein or have “control” (within the meaning of the UCC) thereof, each Company
will promptly, at its expense, deliver same to the Collateral Agent, with any
necessary endorsements thereon or powers annexed thereto. Collateral Agent has
the right, at any time, after the occurrence and during the continuance of an
Event of Default (as defined herein) in its sole discretion, to transfer to or
to register in the name of Collateral Agent or any of its nominees any or all of
the Collateral.

 



5

 

 

3. Collateral. The collateral consists of the following (collectively, the
“Collateral”):

 

3.1 all Accounts;

 

3.2 all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

 

3.3 all Contracts;

 

3.4 all Deposit Accounts;

 

3.5 all General Intangibles and Commercial Tort Claims;

 

3.6 all Instruments;

 

3.7 all Goods and all Inventory;

 

3.8 all Investment Property (including Financial Assets, Securities
Entitlements, Securities Accounts, Commodity Accounts, and Commodity Contracts),
including the Shares and all Defeasance Collateral;

 

3.9 all Equipment;

 

3.10 all Letter-of-Credit Rights;

 

3.11 all Miscellaneous Collateral;

 

3.12 all Records;

 

3.13 all Documents;

 

3.14 all Copyrights and Copyright Licenses;

 

3.15 all Patents and Patent Licenses;

  



6

 

 

3.16 all Payment Intangibles;

 

3.17 all Software in whatever form;

 

3.18 all Supporting Obligations;

 

3.19 all Trademarks and Trademark Licenses; and

 

3.20 to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing.

 

4. Obligations. The Obligations secured under this Security Agreement are
(i) the obligations of each Company under this Security Agreement; (ii) the
obligations of each Company under the Notes; (iii) the obligations of Clarkdale
Minerals and Clarkdale Metals arising under the Clarkdale Minerals Guaranty and
the Clarkdale Metals Guaranty respectively; and (iii) the obligations of each
Company under the Note Purchase Agreement and the other Transaction Documents,
including in each case all extensions, amendments, modifications and renewals of
any of the foregoing.

 

5. Covenants of the Companies. Until the Obligations are indefeasibly paid in
full, each Company agrees to:

 

5.1 Promptly pay any and all taxes, assessments and governmental charges upon
the Collateral prior to the date that penalties may attach thereto or same
become a lien on any of the Collateral, except to the extent that such taxes,
assessments and charges shall be contested by each Company in good faith and
through appropriate proceedings;

 

5.2 Not sell, exchange, assign, encumber, or otherwise dispose of or transfer
any Collateral, or any right or interest therein, except as permitted by Section
11;

 

5.3 Appear in and defend, at each Company’s own expense, any action or
proceeding which may affect each Company’s title to or Collateral Agent’s or the
Secured Parties’ interest in the Collateral;

 

5.4 Procure or execute and deliver, from time to time, in form and substance
satisfactory to Collateral Agent in its discretion reasonably exercised, any
stock powers, bond powers, endorsements, assignments, financing statements,
estoppel certificates, control agreements (including with respect to Deposit
Accounts and Investment Property) or other writings reasonably deemed necessary
or appropriate by Collateral Agent to perfect, maintain or protect Collateral
Agent’s and the Secured Parties’ security interest in the Collateral and the
priority thereof, and take such other action and deliver such other documents,
instruments and agreements pertaining to the Collateral as Collateral Agent may
request to effectuate the intent of this Security Agreement; and

 

5.5 Provide Collateral Agent with such other information pertaining to the
Collateral as Collateral Agent may reasonably request from time to time in order
to preserve and protect the security interest provided for herein and to enforce
the provisions of this Security Agreement.

 



EXECUTION VERSION7 

 

 

6. Representations and Warranties of the Companies. Each Company hereby
represents and warrants as follows:

 

6.1 Each Company is not in default under any indenture, mortgage, deed of trust,
agreement or other instrument to which it is a party or by which it may be
bound. Neither the execution nor the delivery of this Security Agreement, nor
the consummation of the transactions herein contemplated, nor compliance with
the provisions hereof, will violate any law or regulation, or any order or
decree of any court or Governmental Authority, or will conflict with, or result
in the breach of, or constitute a default under, any indenture, mortgage, deed
of trust, agreement or other instrument to which each Company is a party or by
which each Company may be bound, or result in the creation or imposition of any
lien, claim or encumbrance upon any property of such Company.

 

6.2 Each Company has the power to execute, deliver and perform the provisions of
this Security Agreement and all instruments and documents delivered or to be
delivered pursuant hereto, and has taken or caused to be taken all necessary or
appropriate actions to authorize the execution, delivery and performance of this
Security Agreement and all such instruments and documents.

 

6.3 Each Company is the legal and equitable owner of its respective Collateral,
subject to the interest therein granted to the Secured Parties. The ownership by
each Company of its respective Collateral is free and clear of all security
interests, liens, claims and encumbrances of every kind and nature, except for
security deposits, statutory liens securing obligations that are not yet due or
delinquent, bankers’ liens and other immaterial encumbrances not securing
indebtedness for borrowed money. Each Company has taken all actions necessary
under the UCC to perfect its interest in any accounts purchased by it or in
which it otherwise has an interest, as against its assignors or creditors or its
assigns.

 

6.4 No material default exists, and no event which with notice or the passage of
time or both, would constitute a default under the Collateral by any party
thereto, and there are no material offsets, claims or defenses against the
obligations evidenced by the Collateral.

 

6.5 The security interest in the Collateral constitutes a valid and, upon
delivery and filing of documents necessary to perfect the Collateral Agent’s
security interest in the Collateral, perfected security interest in the
Collateral securing the payment and performance of the Obligations, in each case
prior to all other liens and rights of others (except for permitted liens as
described in Section 6.3 above).

 

6.6 That no financing statement covering the Collateral is on file in any public
office, other than financing statements filed pursuant to this Security
Agreement.

 

All representations and warranties of each Company contained herein shall
survive the closing of this Security Agreement until termination of this
Security Agreement under Section 12.

 



8

 

 

7. Authorized Action by Collateral Agent.

 

7.1 Each Company hereby irrevocably appoints Collateral Agent as its
attorney-in-fact to do (but Collateral Agent shall not be obligated to and shall
not incur any liability to any Company or any third party for failure so to do),
upon an Event of Default and while such Event of Default is continuing, any act
which any Company is obligated by this Security Agreement to do, and to exercise
such rights and powers as each Company might exercise with respect to the
Collateral, including, without limitation, the right to:

 

7.1.1 collect by legal proceedings or otherwise and endorse, receive and receipt
for all payments, proceeds and other sums and property now or hereafter payable
on or in respect of proceeds and other sums and property now or hereafter
payable on or in respect of the Collateral, including dividends, profits and
interest payments;

 

7.1.2 receive, take, endorse, assign and deliver any and all checks, drafts,
documents and other negotiable and non-negotiable instruments and chattel paper
taken or received by the Collateral Agent in connection therewith;

 

7.1.3 settle, compromise, discharge, extend, compound, prosecute or defend any
action or proceeding with respect thereto; and

 

7.1.4 sell, transfer, assign or otherwise deal in or with same, or the proceeds
or avails thereof, or any goods securing the Accounts, as fully and effectually
as if the Collateral Agent were the absolute owner thereof;

 

7.1.5 extend the time of payment of any or all thereof and to make any allowance
and other adjustments with reference thereto;

 

7.1.6 discharge any taxes, liens, security interests or other encumbrances at
any time placed thereon;

 

7.1.7 enter into any extension, reorganization, deposit, merger or consolidation
agreement or other agreement pertaining to the Collateral, and in connection
therewith may deposit or surrender control of the Collateral thereunder, accept
other property in exchange therefor, and do and perform such acts and things as
it may deem proper, and any money or property secured in exchange therefor shall
be applied to the Obligations or held by Collateral Agent pursuant to the
provisions of the Transaction Documents;

 

7.1.8 protect and preserve the Collateral;

 

7.1.9 transfer the Collateral to its own or its nominee’s name; and

 

7.1.10 take any and all such other actions as shall be authorized in the
Transaction Documents.

 

7.2 All the foregoing powers authorized herein, being coupled with an interest,
are irrevocable so long as any Obligations are outstanding.

 



9

 

 

8. Voting, Dividends, Etc.

 

8.1 Notwithstanding any other provision hereof, so long as no Event of Default
(as defined herein) shall have occurred and be continuing:

 

8.1.1 subject to Section 9.2 below, each Company shall be entitled to exercise
all voting powers pertaining to all shares of stock and other securities
constituting Collateral for all purposes not inconsistent with the terms of the
Transaction Documents; and

 

8.1.2 in order to permit each Company to exercise such voting powers and to
receive such dividends, Collateral Agent shall, if necessary, upon the written
request of such Company, from time to time, execute and deliver to such Company
appropriate proxies.

 

8.2 If any Event of Default (as defined herein) shall have occurred and while
the same is continuing, then Collateral Agent, or its nominee or nominees,
shall, if Collateral Agent so elects by written notice to the Companies, have
the sole and exclusive right to exercise all voting powers pertaining to the
shares of stock constituting Collateral, and shall exercise such powers in such
manner as Collateral Agent may elect, and each Company hereby grants Collateral
Agent an irrevocable proxy, coupled with an interest to vote such shares of
stock; provided, however, that such proxy shall terminate upon termination of
Collateral Agent’s and the Secured Parties’ security interest in the Collateral.

 

8.3 Regardless of whether an Event of Default has occurred or not, all dividends
and all interest payments payable in respect of the Collateral, and all shares
of stock or property representing shares of stock or liquidating dividends or a
distribution or return of capital upon or in respect of the shares of stock
constituting Collateral or resulting from a split-up, revision or
reclassification of such Collateral or received in exchange therefor, as a
result of a merger, consolidation or otherwise, shall be paid or transferred
directly to Collateral Agent immediately upon receipt thereof by each Company,
and shall be retained by Collateral Agent as Collateral hereunder (or applied to
the Obligations, consistent with the terms of the Transaction Documents).

 

9. Default and Remedies.

 

9.1 Event of Default. The occurrence of any Event of Default under and as
defined in the Notes shall constitute an Event of Default of this Security
Agreement (herein “Event of Default”).

 

9.2 Remedies upon Default. Upon the occurrence of any Event of Default (giving
effect to applicable cure periods) and while such Event of Default is
continuing, Collateral Agent may, at its option, without notice to or demand on
any Company, declare all Obligations immediately due and payable, and Collateral
Agent shall have all the default rights and remedies of a secured party
hereunder and under applicable law. Such rights shall include, without
limitation the following:

 



10

 

 

9.2.1 Without limiting Collateral Agent’s obligations under Article 9 of the
UCC, the right to have the Collateral, or any part thereof, transferred to
Collateral Agent’s own name or to the name of its nominee and/or to cause a
certificate or certificates representing the Collateral consisting of Shares or
other Investment Property to be issued in the name of, and to be delivered to
and held by or for the account of, Collateral Agent, whereupon Collateral Agent
shall have all of the rights, privileges, powers and remedies appurtenant to and
arising from the ownership of the Collateral; and

 

9.2.2 The right to sell, transfer, assign or deliver the Collateral or any
portion thereof, at public or private sale, as Collateral Agent may elect,
either for cash or on credit, without assumption of any credit risk thereof and
without demand or advertisement (unless otherwise required by law). In the event
of any sale hereunder, Collateral Agent shall apply the proceeds in the order
set forth below in Section 9.3 hereof. Collateral Agent may have resort to the
Collateral or any portion thereof with no requirement on the part of Collateral
Agent to proceed first against any other Person or property. The Collateral
Agent shall give the Companies not less than twenty (20) days prior written
notice of the time and place of any sale or other intended disposition of any of
the Collateral, except any Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market. The Collateral Agent and each Company hereby agree that such notice
constitutes “reasonable notification” within the meaning of Article 9 of the
UCC.

 

9.3 Application of Sale Proceeds. Proceeds from the sale of the Collateral or
any part thereof and all sums received or collected by Collateral Agent from or
on account of any Collateral shall be applied by Collateral Agent in the
following order:

 

9.3.1 First, to the payment of the costs and expenses incurred by Collateral
Agent in connection with the collection, sale, transfer, preservation or
delivery of the Collateral;

 

9.3.2 Second, to the reasonable attorneys’ fees and expenses incurred by the
Collateral Agent with respect to the enforcement of its rights under this
Security Agreement;

 

9.3.3 Third, to the payment to the Secured Parties, pari passu, of the amount
then owing and unpaid for principal, interest, and other sums and charges under
the Notes (to be applied first to accrued interest and second to outstanding
principal);

 

9.3.4 Fourth, to the payment to the Secured Parties, pari passu, of the other
amounts then owing and unpaid under the other Transaction Documents; and

 

9.3.5 Fifth, to the payment of the surplus, if any, to each Company as
applicable, its successors and assigns, or to whomsoever may be lawfully
entitled to receive the same.

 

10. Collateral Agent.

 



11

 

 

10.1 Appointment. The Secured Parties hereby appoint Bank of Utah, as collateral
agent for the Secured Parties under this Security Agreement (in such capacity,
the “Collateral Agent”) to serve from the date hereof until the termination of
this Security Agreement. The Collateral Agent accepts, for the benefit of the
Secured Parties, the duties hereby created and applicable to it and agrees to
perform such duties but only upon the terms of this Security Agreement.

 

10.2 Powers and Duties of Collateral Agent, Indemnity by Secured Parties.

 

10.2.1 Collateral Agent shall not be under any duty or obligation whatsoever to
collect any dividends, interest, profits or other payments due or accruing in
respect of the Collateral or to take any action to preserve rights in connection
with any Collateral, including, without limitation, making or giving any
presentment, demands for performance, notices of non-performance, protests,
notices of protest or notices of dishonor in connection with any Collateral.

 

10.2.2 Upon the occurrence and during the continuation of an Event of Default,
Collateral Agent shall have the right but not the obligation to bring suit or
institute proceedings in the name of each Company or Collateral Agent to enforce
any rights in the Collateral, in which event each Company shall at the request
of Collateral Agent do any and all lawful acts and execute any and all documents
reasonably required by Collateral Agent in aid of such enforcement.

 

10.2.3 The Secured Parties hereby irrevocably authorize the Collateral Agent to
take such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Holders of Notes representing a majority-in-interest
of the aggregate outstanding principal amount of the Notes (the
“Majority-In-Interest”) in accordance with the terms hereof, together with such
powers as are reasonably incidental thereto. The Collateral Agent will act or
refrain from acting at the direction of the Majority-in-Interest. The Collateral
Agent shall not have any duty or obligation to take or refrain from taking any
action under, or in connection with, this Security Agreement, except as
expressly provided by the terms of this Security Agreement or as expressly
provided in written instructions received pursuant to the terms of this Section
10.2.3; and no implied duties or obligations shall be read into this Security
Agreement against the Security Trustee. Collateral Agent may execute any of its
duties hereunder by or through agents or employees and shall be entitled to
request and act in reliance upon the advice of counsel concerning all matters
pertaining to its duties hereunder and shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance therewith.

 

10.3 Neither the Collateral Agent nor any of its managers, members, or employees
shall be liable or responsible to the Secured Parties or to any Company for any
action taken or omitted to be taken by Collateral Agent or any other such Person
hereunder or under any related agreement, instrument or document, except in the
case of gross negligence or willful misconduct on the part of the Collateral
Agent, nor shall the Collateral Agent or any of its managers, members, or
employees be liable or responsible for (i) the validity, effectiveness,
sufficiency, enforceability or enforcement of the Notes, this Security Agreement
or any instrument or document delivered hereunder or relating hereto; (ii) the
title of any Company to any of the Collateral or the freedom of any of the
Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of any Company’s compliance with any
of the terms and conditions of this Security Agreement; (iv) the failure by any
Company to deliver any instrument or document required to be delivered pursuant
to the terms hereof; or (v) the receipt, disbursement, waiver, extension or
other handling of payments or proceeds made or received with respect to the
collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.

 



12

 

 

10.4 In the case of this Security Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, the Secured
Parties agree to pay to the Collateral Agent, on demand, all fees and all
expenses incurred in connection with the operation and enforcement of this
Security Agreement, the Notes or any related agreement to the extent that such
fees or expenses have not been paid by any Company as applicable. In the case of
this Security Agreement and each instrument and document relating to any of the
Collateral, each Company, and, in the event such Company fails to do so, the
Secured Parties (on a several and not joint and several basis) hereby agree to
hold the Collateral Agent harmless, and to indemnify the Collateral Agent from
and against any and all loss, damage, expense or liability which may be incurred
by the Collateral Agent under this Security Agreement and the transactions
contemplated hereby and any related agreement or other instrument or document,
as the case may be, unless such liability shall be caused by the willful
misconduct or gross negligence of the Collateral Agent.

 

11. Continued Security Interest. Each Company shall not sell, transfer, license
or otherwise dispose of the Collateral, or any part thereof or any interest
therein, except as otherwise provided in the Note Purchase Agreement or the
Notes and except for sales of inventory and for sales or other dispositions of
other assets, so long as such sales or other dispositions are in the ordinary
course of business and for fair value and the aggregate value of the assets
(other than inventory) that are so sold or disposed of since the date hereof is
not in excess of $50,000. If the Collateral, or any part thereof, is sold or
otherwise disposed of in violation of these provisions, the security interest of
the Collateral Agent shall continue in such Collateral or any part thereof (and
in the Proceeds thereof) notwithstanding such sale or other disposition, and
each Company will deliver any Proceeds thereof to the Collateral Agent to be, at
the option of the Collateral Agent, held as Collateral hereunder, and/or be
applied to the Obligations.

 

12. Termination of Security Interests. Upon the: (a) indefeasible payment in
full of all Obligations (other than indemnity obligations as to which no claim
has theretofore been asserted), or (b) Defeasance of all principal and accrued
and unpaid interest under the Notes as provided for in Section 13 below, the
security interest in the Collateral (other than Defeasance Collateral) shall
terminate and all rights in the Collateral (other than Defeasance Collateral)
shall revert to each Company as applicable. Upon any such termination of the
security interests or release of Collateral, the Collateral Agent will, at each
Company’s expense, execute and deliver to such Company such termination
statements and other documents as such Company shall reasonably request to
evidence and give effect to the termination of the security interests in or the
release of such Collateral, as the case may be.

 

13. Defeasance.

 



13

 

 

13.1 At any time while the Notes are outstanding, provided that all of the
conditions set forth in Section 13.2 are complied with, the Collateral Agent and
Secured Parties hereby agree that each Company shall have the right to obtain a
release of the security interest on the Collateral (other than Defeasance
Collateral) upon at least 30 days prior written notice upon satisfaction of the
following conditions (the “Defeasance”):

 

13.1.1 If requested by the Majority-in-Interest, the execution and delivery of
defeasance notes (each, a “Defeasance Note”), in form and substance reasonably
acceptable to Majority-In-Interest, dated as of the date of the Defeasance,
payable to the respective Secured Parties, in an aggregate amount equal to the
Defeasance Collateral Requirement, with an interest rate of 4% per annum. Such
interest shall be calculated from the date of Defeasance to the Maturity Date
(as defined in the Notes), and shall be payable in cash semi-annually;

 

13.1.2 If requested by the Majority-in-Interest, the execution and delivery of a
security agreement (or amendment of this Security Agreement) (the “Defeasance
Security Agreement”), in form and substance reasonably acceptable to the
Majority-In-Interest, dated as of the date of the Defeasance, in favor of the
Collateral Agent, pursuant to which the Collateral Agent is granted a perfected
first priority security interest in the Defeasance Collateral or the existing
security interest of the Collateral Agent is ratified and confirmed; and

 

13.1.3 The execution and delivery of appropriate and reasonable ancillary
agreements and/or instruments, including a deposit account control agreement,
each in form and substance reasonably acceptable to the Majority-In-Interest, as
may be reasonably requested by the Collateral Agent or any Secured Party to
perfect the security interest of the Collateral Agent in the Defeasance
Collateral.

 

13.2 With respect to a Defeasance pursuant to Section 13.1 hereof, Searchlight
shall deposit the Defeasance Collateral in accordance with Section 13.4 below to
the Defeasance Collateral Account. In no event shall the deliverance of
Defeasance Collateral cause the Companies to be released from its obligations to
make payments of principal and interest on the Notes. Defeasance shall be
permitted at such time as all of the following events shall have occurred:

 

13.2.1 the Defeasance Collateral Account shall have been established pursuant to
Section 13.4 hereof;

 

13.2.2 Searchlight shall have delivered or caused to have been delivered to
Collateral Agent the Defeasance Collateral for deposit into the Defeasance
Collateral Account such that it will satisfy the Defeasance Collateral
Requirement at the time of delivery and all such Defeasance Collateral,
whereupon Searchlight shall be deemed to have represented and warranted to the
Collateral Agent and the Secured Parties that it owns the Defeasance Collateral
being delivered to Collateral Agent free and clear of any and all liens,
security interests or other encumbrances (other than this Security Agreement or
the Defeasance Security Agreement, as applicable), and that Searchlight has full
power and authority to pledge such Defeasance Collateral to Collateral Agent;

 



14

 

 

13.2.3 Searchlight shall have granted or caused to have been granted to
Collateral Agent a valid perfected first priority security interest in the
Defeasance Collateral and all proceeds thereof or shall have confirmed the grant
of the security interest therein pursuant to this Security Agreement;

 

13.3 On or before the date on which Searchlight delivers the Defeasance
Collateral to Collateral Agent, Searchlight shall open at the Collateral Agent
or any bank reasonably acceptable to Collateral Agent (or other bank subject to
the next sentence hereof) at the time and acting as custodian for Collateral
Agent, a defeasance collateral account (the “Defeasance Collateral Account”), in
which Searchlight shall grant to Collateral Agent or reconfirm the grant to
Collateral Agent of a security interest and shall grant or cause the applicable
depository to grant control (within the meaning of the UCC) thereof to the
Collateral Agent. The Defeasance Collateral Account shall contain (i) all
Defeasance Collateral delivered by Searchlight pursuant to Section 13.2.2 hereof
and (ii) all income or other gains from any investment of moneys or other
property deposited in the Defeasance Collateral Account (which shall only be
made at the direction of the Collateral Agent). All such amounts, including all
income from the investment or reinvestment thereof, shall be held by Collateral
Agent, subject to withdrawal by Collateral Agent for the purposes set forth in
Section 13.4. Searchlight shall be the owner of the Defeasance Collateral
Account and shall report all income accrued on Defeasance Collateral for
federal, state and local income tax purposes in its income tax return.

 

13.4 Collateral Agent shall withdraw, draw on or collect and apply the amounts
that are on deposit in the Defeasance Collateral Account to pay when due the
principal and all installments of interest and principal on the Notes or, if
applicable, the Defeasance Notes. Funds and other property in the Defeasance
Collateral Account shall not be commingled with any other monies or property of
Searchlight or any affiliate or subsidiary of Searchlight. Collateral Agent
shall not in any way be held liable by reason of any insufficiency in the
Defeasance Collateral Account except to the extent caused by the gross
negligence or willful misconduct of Collateral Agent.

 

13.5 Searchlight and Collateral Agent shall enter into any appropriate
amendments to the Transaction Documents necessitated by a Defeasance of the
Notes and reasonably requested or consented to by the Collateral Agent or the
Majority-in-Interest, such amendments to be in form and substance reasonably
acceptable to both Searchlight and Collateral Agent.

 

14. Cumulative Rights. The rights, powers and remedies of Collateral Agent and
the Secured Parties under this Security Agreement shall be in addition to all
rights, powers and remedies given to Collateral Agent and the Secured Parties
under any statute or rule of law or any other agreement (including the other
Transaction Documents), all of which rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently.

 

15. Waiver. Any forbearance, failure or delay by Collateral Agent in exercising
any right, power or remedy shall not preclude the further exercise thereof, and
every right, power or remedy of Collateral Agent or the Secured Parties shall
continue in full force and effect until such right, power or remedy is
specifically waived in a writing executed by Collateral Agent. Each Company
waives any right to require Collateral Agent to proceed against any Person or to
exhaust any Collateral or to pursue any remedy in Collateral Agent’s power prior
to pursuing such Company in respect of the Obligations.

 



15

 

 

16. Binding Upon Successors and Assigns; Joint and Several Liability. All rights
of Collateral Agent and the Secured Parties under this Security Agreement shall
inure to the benefit of their successors and assigns, and all obligations of
each Company shall bind the representatives, executors, administrators, heirs,
successors and assigns of such Company. No Company may assign this Security
Agreement. The Secured Parties may assign this Security Agreement, and if
assigned, the assignee shall be entitled, upon notifying the Companies, to the
payment and performance of all of the agreements of the Companies hereunder and
to all of the rights and remedies of Secured Parties hereunder. It is agreed
that the liability of each Company hereunder is joint, several and independent
of each other Company hereunder and of any other guarantees or other obligations
at any time in effect with respect to the Obligations or any part thereof and
that each Company’s liability hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guarantees
or other obligations.

 

17. Continuing Security Interest; Assignments. This Security Agreement shall
create a continuing security interest in the Collateral and shall (i) remain in
full force and effect until termination as provided herein, (ii) be binding upon
each Company, the Collateral Agent, the Secured Parties and their respective
successors and assigns, and (iii) inure, together with the rights, powers and
remedies of each Company, the Collateral Agent and the Secured Parties
hereunder, to the benefit of each Company, the Collateral Agent, the Secured
Parties and their respective successors, transferees and permitted assigns, as
the case may be.

 

18. Entire Agreement; Severability; Amendment. This Security Agreement and each
of the other Transaction Documents, taken together, constitute and contain the
entire agreement of the Companies, Secured Parties and Collateral Agent and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof. If any of the provisions of this Security
Agreement shall be held invalid or unenforceable, this Security Agreement shall
be construed as if not containing those provisions and the rights and
obligations of the parties hereto shall be construed and enforced accordingly.
This Security Agreement may not be modified, altered or amended except by a
written agreement signed by the parties hereto.

 

19. Return; Acquittance. Collateral Agent may at any time deliver any Collateral
to each Company as applicable and the receipt thereof by such Company shall be a
complete and full acquittance in respect of the Collateral so delivered, and
Collateral Agent shall thereafter be discharged from any liability or
responsibility therefor.

 

20. Headings. The captions or titles of the sections of this Security Agreement
are for convenience of reference only and shall not define or limit the
provisions hereof.

 

21. Choice of Law. This Security Agreement shall (irrespective of where it is
executed, delivered and/or performed) be construed in accordance with and
governed by the laws of the State of New York and, where applicable and except
as otherwise defined herein or by reference to the Note Purchase Agreement,
terms used herein shall have the meanings given them in the UCC. Without
limitation of Collateral Agent’s rights to commence an action against any
Company in any court having jurisdiction, each Company irrevocably and
unconditionally submits to the jurisdiction of the federal or state courts of
the State of New York, as Collateral Agent may deem appropriate, in connection
with any legal action or proceeding arising out of or relating to this Security
Agreement, and each Company waives any objection relating to the basis for
personal or in rem jurisdiction or to venue which it may now or hereafter have
in any such suit, action or proceeding. Each Company agrees that service of
process in any such proceeding may be made by mail addressed to it in accordance
with the notice provisions of Sections 8.12(b) (personal delivery) or (f)
(certified or registered mail) of the Note Purchase Agreement. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Security Agreement or the transactions contemplated hereby.

 



16

 

 

22. Attorneys’ Fees. If any attorney is engaged by Collateral Agent to enforce
or defend any provision of this Security Agreement, or as a consequence of the
occurrence of any Event of Default under this Security Agreement, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding of any
Company, then such Company shall immediately pay to Collateral Agent, upon
demand, the amount of all attorneys’ fees and expenses and all costs incurred by
Collateral Agent in connection therewith, together with interest thereon from
the date of such demand until paid at the rate of interest applicable to the
principal balance of Notes as specified therein.

 

23. Specific Performance. Each of the parties acknowledge and agree that other
parties would be irreparably damaged if any of the provisions of this Security
Agreement are not performed in accordance with their specific terms and that any
breach of this Security Agreement could not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which the parties may be entitled, at law or in equity, it shall be
entitled to enforce any provision of this Security Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief, without posting any bond or other undertaking.

 

24. Notice. Any written notice, consent or other communication provided for in
this Security Agreement shall be given and deemed received as provided in the
Note Purchase Agreement.

 

25. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

26. Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by, each
Company, Secured Parties, Collateral Agent and their respective counsel.
Accordingly, this Security Agreement and the other Transaction Documents shall
be deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against each Company, Secured Parties or Collateral
Agent.

 

27. Controlling Instrument. In the event any provision of this Security
Agreement conflicts with any provision of the Notes, the Notes shall be
controlling.

 

17

 

 

[THIS SPACE LEFT INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 



18

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the date first written above.

 

COLLATERAL AGENT: COMPANIES:     BANK OF UTAH SEARCHLIGHT MINERALS CORP.   a
Nevada corporation     By:_____________________ By:_____________________ Name:
Name: Martin Oring Its: Its: Chief Executive Officer       CLARKDALE MINERALS,
LLC   a Nevada limited liability company       By:_____________________   Name:
  Its:       CLARKDALE METALS CORP.   a Nevada corporation      
By:                                                       Name:   Its:

 

[SIGNATURE PAGE OF SECURED PARTIES FOLLOWS]

 



 

 

 

[SIGNATURE PAGE OF SECURED PARTIES]

 

Name of Secured Party: __________________________________________

 

Signature of Authorized Signatory of Secured Party: ____________________

 

Name of Authorized Signatory: _____________________________________

 

Title of Authorized Signatory: ______________________________________

 

[SIGNATURE PAGES CONTINUE]

 



INVESTOR SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT  

 

 

SCHEDULE I

 

PLEDGED STOCK

 

Company Issuer No. of
Shares Pledged Certificate
Number(s)         Searchlight Clarkdale Metals Corp. 75,000 2 Minerals Corp.    
          Searchlight Clarkdale Minerals, LLC 100% Membership N/A Minerals Corp.
  Interest  

 



 

 